Title: From George Washington to Brigadier General Jedediah Huntington, 25 July 1780
From: Washington, George
To: Huntington, Jedediah


					
						Sir
						Head Quarters [Preakness, N.J.] July 25th 1780
					
					Application has been made to me on the part of Capt. Perkins of the first Connecticut Regt for a discharge from the service—It must occur to the reflection of every person acquainted with military service, that the present time is exceedingly improper for such applications. Besides I am informed that Capt. Perkins has already left the Continent, or is about it, having obtained a Vessel for the purpose. This appears to be a very extraordinary step, previous to obtaining leave for resignation—For these reasons I cannot think of granting his request, unless you should conceive there is great occassion for it. I am Sir Your Most Obedt Hble Servt
					
						Go. Washington
					
				